Citation Nr: 1816945	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  15-45 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to February 1961.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for bilateral hearing loss.  A videoconference hearing was held before the undersigned in February 2018; a transcript is in the record.  The record is now in the jurisdiction of the Detroit, Michigan RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the February 2018 hearing that he had received treatment for his hearing problems in 2017 at the VA medical center in Grand Rapids, Michigan.  Such records have not been associated with the record.  He also stated that his hearing loss has increased in severity.  In September 2014, he submitted private audiometry and statements from his wife and other relatives to the effect that his hearing problems had worsened. 

In light of the allegations of worsening, another examination is necessary to assess the severity of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his bilateral hearing loss since 2015, to include his treatment at the Grand Rapids VAMC, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should thereafter arrange for an audiological examination of the Veteran (with audiometric studies) to assess the current severity of his hearing loss.  In addition to reporting the audiometry results, the examiner should elicit from the Veteran a description of the impact his hearing loss has on his functioning (and comment whether the description is consistent with the level of hearing impairment shown by audiometry).  The examiner should also review the September 2014 private audiogram, and reconcile the findings then made with the findings on the September 2015 and current VA examinations.

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

